On this verdict judgment was entered for these defendants, and the solicitor for the State appealed.
The question arising on the record is, whether it be a misdemeanor to play at cards in a tavern, when the player does not, but another person does, bet on the game; and upon looking into the statute, we are of opinion that there is at present no law making such playing a crime.
The only law now in force that bears on the case is found in section 69 of the "act concerning crimes and punishments." 1 Rev. *Page 18 
(15)  Stat., ch. 34. That enacts that "every person who shall play at any game of cards in a tavern, and bet any money or property, whether the same be in stake or not, shall be deemed guilty of a misdemeanor, and that every person who shall bet on any such game so played shall be guilty of a misdemeanor." The act, then, in its terms, provides for two cases: the first, playing and betting; the second, betting by itself. But the case of playing, by itself, or that of playing games on which others bet, is not within the words of the section, nor, apparently, is it within the meaning of the Legislature, except so far as it may be supposed to fall among the mischiefs which ought to be suppressed; and if that were yielded, the court could not extend a statute of this character beyond the fair force of its words. But when recurrence is had to the laws, as they were expressed before the revision, it will be seen at once that the court is restricted to this construction of the Revised Statute.
Section 69 is taken from Laws 1799, Rev. L., ch. 526, and is expressed in the words of the first part of that act, except that it adopts the provision of the act of 1801, Rev. L., ch. 581, that the offense shall be punishable as a misdemeanor by indictment, instead of information before a justice of the peace for a penalty. But that is not the only provision of the act of 1801. It makes other important alterations of the law, particularly one which we think would have reached this case had it been incorporated into the Revised Statutes. That act of 1801 provides in the first part of it that a tavern-keeper who suffers any of the forbidden games to be played on his premises, or who furnishes the players with refreshments, shall be deemed guilty of a misdemeanor. Then in the second part of the act follow these words: "and every personplaying at any of the said games, in manner above described, shall be deemed guilty of a misdemeanor." Now, as by the first part of this act a tavern-keeper was guilty who suffered in his house any game of cards on which any person betted, whether such bettors were the players or others, so under the subsequent clause it would seem to follow that every person playing at any such game would likewise be guilty if any person bet on the game, whether such bettors be (16)  the players or others. But if this was the correct construction of the act of 1801, it cannot affect the present case; for that part of the act is not transferred to the Revised Statutes, and the omission, whether designed or inadvertent, is fatal to this indictment. Under the act as it now stands, betting by the party charged is an essential part of the offense, whether that person or another be the player.
PER CURIAM.                                             No error.
Cited: S. v. Brannen, 53 N.C. 210. *Page 19